Citation Nr: 0023323	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of the initial noncompensable disability 
evaluation assigned for service-connected left ear hearing 
loss, effective July 1, 1992.

2.  The propriety of the initial 40 percent disability 
evaluation assigned for service-connected bilateral hearing 
loss, effective August 8, 1994.

3.  The propriety of the 50 percent disability evaluation 
assigned for service-connected bilateral hearing loss, 
effective April 14, 1995.

4.  The propriety of the 60 percent disability evaluation 
assigned for service-connected bilateral hearing loss, 
effective October 31, 1996.

5.  The propriety of the 70 percent disability evaluation 
assigned for service-connected bilateral hearing loss, 
effective May 26, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1973 to 
January 1975.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a December 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted the veteran's claim for 
service connection for hearing loss in the left ear, and 
assigned a noncompensable disability evaluation effective 
July 1, 1992.  The veteran appealed for a greater initial 
rating.

The Board notes that subsequently, entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right ear hearing 
loss was granted by a May 1996 rating decision; hence, his 
condition was recharacterized as bilateral hearing loss.  A 
40 percent disability evaluation was assigned for the 
bilateral hearing loss, effective August 8, 1994, and a 50 
percent disability evaluation was assigned effective April 
14, 1995.  By a January 1997 rating decision, the rating was 
further increased to 60 percent, effective October 31, 1996.  
Most recently, the rating was again increased to 70 percent 
by a January 1999 rating decision, effective May 26, 1998.  
Throughout all of these changes in the assigned evaluations, 
the veteran continued his appeal seeking further increases.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating for left ear hearing loss (and the veteran has 
continued to disagree with the initial and subsequent ratings 
assigned for bilateral hearing loss), the Board has 
characterized the appeal as involving the five issues on the 
title page of this remand.

The Board notes that the appeal initial included the issues 
of entitlement to service connection for a right ear hearing 
loss and denied entitlement to non-service connected pension 
benefits.  However, as noted above, service connection for 
the right ear was granted in May 1996, and nonservice-
connected pension benefits was granted in January 1997; hence 
those issues are no longer before the Board.  The veteran 
also appealed a January 1998 rating decision that denied his 
claim for a total disability rating due to individual 
unemployability.  However, as that benefit was granted by a 
January 1999 rating decision, that issue is, likewise, no 
longer before the Board.

Finally, the Board notes that the case previously was 
remanded to the RO for further development in September 1997.  
The case has now been returned to the Board.



REMAND

Initially, the Board notes that, during the pendency of this 
appeal, VA issued revised regulations for evaluating diseases 
of the ears and other sense organs, effective June 10, 1999.  
See 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  

To date, it does not appear that the RO has adjudicated the 
veteran's claims involving hearing loss under the revised 
regulatory changes.  These circumstances require that the 
veteran's claims be remanded so that the RO may comply with 
the requirements of Karnas and Fischer (as well as 
Fenderson), as appropriate (i.e., considering the propriety 
of each evaluation assigned at each "stage" under the 
criteria then in effect).  Consideration of the claims 
pursuant to evidence developed after June 10, 1999 (the 
effective date of the revised regulations) should include 
both the former and revised applicable criteria, with the 
more favorable result (if any) applied. 

As the veteran's claims must be remanded for the due process 
reasons discussed above, the Board further notes that the 
veteran last underwent a VA audio examination in May 1998.  
As more than two years have elapsed since that prior 
examination, the veteran has continued to allege an increase 
in the severity of his hearing loss, and in light of the 
revised criteria, as referred to above, the Board determines 
that a more current hearing evaluation is appropriate.  VA's 
duty to assist in the development of a well-grounded claim 
for a higher evaluation for service-connected disability 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Caffrey v. Brown, 6 Vet. pp. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. pp. 629, 631-632 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The claims file reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Lexington, Kentucky.  All pertinent treatment records from 
that facility, as well as any other VA or private facility 
identified by the veteran, should be obtained and associated 
with the claims file prior to the veteran undergoing another 
hearing evaluation.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1993).  As regards any outstanding VA records, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file all 
outstanding records of treatment for the 
veteran's hearing loss.  This should 
specifically include the Lexington VAMC, 
as well as any other VA or private source 
identified by the veteran.  If any 
requested records are not available or 
the search for such records otherwise 
yields negative results, that fact should 
be documented in the claims file.

2.  After associated with the claims file 
all records received pursuant to the 
development requested in paragraph 1, 
above, the RO should schedule the veteran 
for a VA audiological evaluation to 
determine the current severity of his 
service-connected bilateral hearing loss.  
All indicated tests and studies should be 
performed and all clinical findings 
should be set forth in detail.  The 
entire claims folder, to include a 
complete copy of this REMAND, should be 
made available to, and be reviewed by, 
the audiologist in connection with the 
evaluation.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any further 
development deemed appropriate, the RO 
should adjudicate the veteran's claims 
for higher evaluations for hearing loss 
as identified on the title page of this 
remand in light of all pertinent evidence 
and legal authority.  In so doing, the RO 
must consider the evaluation assigned 
during each "stage" in accordance with 
the former criteria, as applicable; and, 
as of June 10, 1999, in accordance with 
the former and revised criteria, with the 
more favorable result applied. The 
provisions of 38 C.F.R. §§ 3.158 and 
3.655 should be considered, as 
appropriate.  The RO must provide the 
full reasons and bases for its 
determinations, addressing all matters 
raised in this REMAND. 

5.  If any benefit sought remains denied, 
the veteran and his representative must 
be furnished an appropriate supplemental 
statement of the case and afforded the 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish necessary additional development and adjudication; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


